                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION

UNITED STATES OF AMERICA                        CASE NO. 20-cr-293-04

VERSUS                                          JUDGE FOOTE

BILLY BRYAN FEROBEN (04)                        MAGISTRATE JUDGE HORNSBY


                                        ORDER

      For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, no written objections

having been filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

      It is ordered that Defendant’s Motion to Suppress (Doc. 141) is denied.

      THUS DONE AND SIGNED at Shreveport, Louisiana, this the ___________
                                                                 29th     day

of ___________________,
       June             2021.

                                             _________________________________
                                                   ELIZABETH E. FOOTE
                                              UNITED STATES DISTRICT JUDGE
